DETAILED ACTION
1.	This action is responsive to the communication filed on July 9, 2019.  Claims 1-20 are pending.  At this time, claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/419,861. Although the claims at issue are not identical, they are not patentably distinct the two inventions contain similar subject matter, especially related to techniques for detecting malicious software in computing systems that uses electromagnetic interference (EMI) fingerprints. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/384,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the two inventions contain similar subject matter, especially for providing a system that detects unwanted electronic components in a target computing system/a target asset that uses electromagnetic interference (EMI) fingerprints. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,069,490 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the two inventions have similar subject matter, especially for providing a system that detects counterfeit/unwanted components in a target computer system/a target asset that uses electromagnetic interference (EMI) fingerprints.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,341,759 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the two inventions have similar subject matter, especially for providing a system that detects counterfeit/unwanted components in a target computer system/a target asset that uses electromagnetic interference (EMI) fingerprints.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7,613,580 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the two inventions have similar subject matter, especially for generating an EMI fingerprint for a computer system.
Allowable Subject Matter

Information Disclosure Statement
5.	The information disclosure statement (IDS) filed on July 12, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Troyansky; Lidror (US 9455981 B2) discloses Method and system for protection against information stealing software (see Title).
b.	Richards; James L. et al. (US 6577691 B2) discloses Precision timing generator apparatus and associated methods (see Title).
c.	Hart; Jonathan et al. (US 10396990 B2) discloses Verifying asset identity (see Title).
d.	Zwinger; Steven F. et al. (US 8457913 B2) discloses Computer system with integrated electromagnetic-interference detectors (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.


March 18, 2020